Citation Nr: 0946069	
Decision Date: 12/03/09    Archive Date: 12/08/09	

DOCKET NO.  09-27 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma





THE ISSUE

Entitlement to service connection for hearing loss.





ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The Veteran had Reserve service from December 1950, and 
active military duty from March 1951 to March 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2009 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma.  The Veteran's appeal was 
advanced on the Board's docket based upon advancing age in 
November 2009.  The case is now ready for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been requested or obtained.  

2.  The service treatment records show no complaints, 
findings, or treatment for hearing loss or head injury or 
trauma at any time during service, the Veteran's hearing was 
tested as normal by whispered and spoken voice at service 
separation, there is a complete absence of any objective 
evidence that the Veteran sought or required treatment for 
hearing loss at any time or for many decades after service 
separation, and the only competent medical opinion on file is 
against the Veteran's claim.


CONCLUSION OF LAW

Hearing loss was not incurred or aggravated in active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claims Assistance Act of 
2000 (VCAA) and regulations implementing this liberalizing 
legislation are applicable to the Veteran's claim.  VCAA 
requires VA to notify claimants of the evidence necessary to 
substantiate their claims, and to make reasonable efforts to 
assist claimants in obtaining such evidence.  

The Veteran was provided formal VCAA notice in September 
2008, prior to the issuance of the rating decision now on 
appeal from February 2009.  This notice informed him of the 
evidence necessary to substantiate his claims, the evidence 
he was responsible to submit, the evidence VA would collect 
on his behalf, and advised he submit any relevant evidence in 
his possession.  The notice requirements are satisfied.  

Service treatment and personnel records were collected.  
Although the RO requested the Veteran to supply post-service 
medical records showing a continuity of symptomatology, he 
neither submitted any such records nor provided any completed 
release forms for VA to collect them on his behalf.  The 
Veteran was provided a VA audiometric examination with record 
review in July 2009 with a request for opinions consistent 
with VCAA at 38 U.S.C.A. § 5103A(d).  All known available 
evidence has been collected.  VCAA is satisfied.  38 U.S.C.A. 
§§ 5103, 5103A, 5107; Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

Service connection may be granted for any disease or injury 
incurred or aggravated in line of active military duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for certain specified diseases, including 
organic diseases of the nervous system (interpreted to 
include sensorineural hearing loss), which are shown to have 
become manifest to a compensable degree within one year from 
the date of service separation.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
supported, a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

For VA purposes, impaired hearing will not be considered to 
be a disability until and unless the auditory thresholds in 
any of the relevant frequencies for speech of 500, 1,000, 
2,000, 3,000 and 4,000 Hertz (cycles per second) is 40 
decibels or greater, or when the auditory for at least three 
of these relevant frequencies are 26 decibels or greater, or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

Additionally, the US Court of Appeals for Veterans Claims 
(Court) has held that the threshold for normal hearing is 
from 0 to 20 decibels, and that threshold levels above 20 
decibels indicate at least some degree of hearing loss.  
Hensley v. Brown, 5 Vet App. 155, 157 (1993).  The Court in 
Hensley also pointed out that 38 C.F.R. § 3.385 does not 
preclude an allowance of service connection for a current 
hearing disability where hearing was considered to be within 
normal limits at service separation, but it is necessary for 
an appellant to present evidence which shows that hearing 
loss first demonstrated many years after service is actually 
causally related to injury or disease or acoustic trauma 
incurred or aggravated during military service.  Id at 159.

Analysis:  The Veteran filed his initial claim for service 
connection for hearing loss in September 2008, at age 77, 
some 53 years after he was separated from service.   The 
Board notes that the Veteran had initially sought VA benefits 
in 1955, the year he was separated, but there was no claim 
for hearing loss at that time.  It is the Veteran's central 
contention that current hearing loss is attributable to 
acoustic trauma he experienced during service aboard ship in 
the 1950's.  He argues that he operated 40 and 20-millimeter 
cannon aboard the USS Okanogan (APA-220), a fast attack 
transport ship.  

The service treatment records do not contain any complaints, 
findings, treatment or diagnosis for hearing loss, or head or 
ear injury or trauma at any time during service.  The 
physical examination for separation from service completed in 
1955 noted that the Veteran's ears, drums, and hearing were 
normal, with normal hearing testing by whispered and spoken 
voice.  There is no indication that the Veteran complained of 
problems with his hearing at the time of this examination.  
Following separation from service, there is essentially a 
complete absence of any objective evidence which shows or 
suggest that the Veteran had continuity of hearing loss 
symptoms at any time during or for many decades after service 
separation.

The service personnel records do indicate that the Veteran 
served aboard the USS Okanogan for approximately 38 months 
from April 1952 until his separation in March 1955.  These 
records also indicate that the Veteran served with an 
official military occupation of storekeeper, and also 
indicate that he had an excellent record of duty performance 
at all times during service.  These records also indicate 
that the Veteran qualified with the M1 rifle in basic 
training, but there is no indication that he was trained as 
or performed as a gunner aboard ship.  

However, the Board does not find the Veteran's allegation of 
performing duties as a gunner aboard a fast attack transport 
ship to necessarily be incredible, since most sailors aboard 
such ships would have battle station duties which were not 
the same as their ordinary shipboard duties.  There was a 
significant amount of on-line information about the Okanogan 
and simple research available to the public did indicate that 
this ship had one 5-inch gun, four twin 40-millimeter, one 
quad 40-millimeter and ten single 20-millimeter anti aircraft 
gun mounts.  The history for this ship did not indicate that 
she served in combat with the enemy at any time during the 
Veteran's service aboard the Okanogan.  However, it is clear 
that during the Korean Conflict and thereafter, this ship and 
the Marines she carried performed a considerable amount of 
training and it is certainly understood that such training 
would include firing of the Okanogan's armament.  
Accordingly, the Board finds that the Veteran's reports of 
firing shipboard canon to be both credible and somewhat 
corroborated by the evidence on file.  

In July 2009, the Veteran was provided a VA audiometric 
examination.  At that time, he was 78 years old.  He also 
clearly stated that his hearing loss symptoms had "existed 
for 13 years."  He also reported an onset of symptoms 
"gradually over many years with no isolated precipitating 
event."  There were no reports of tinnitus.  He reported many 
years post-military service in a quiet optician's office, but 
that he did participate in hunting, recreational shooting, 
use of power tools, motorcycles or other loud recreational 
equipment without using hearing protection.  Audiometric 
examination revealed, for the first time, that the Veteran 
met the minimum criteria for recognition of hearing loss 
disability at 38 C.F.R. § 3.385.  The diagnosis was bilateral 
high frequency hearing loss which was not more than moderate 
for either ear.  The audiologist provided an opinion that it 
was less than likely that the Veteran's hearing loss at 
present was related to incidents of his military service 
because the Veteran did not report noticing any loss of 
hearing until many years after service separation.  

A clear preponderance of the evidence on file is against the 
Veteran's claim.  Although the Veteran was likely exposed to 
a degree of acoustic trauma during service, the objective 
evidence on file reveals no evidence, complaints, findings, 
treatment or diagnosis for symptoms of hearing loss or head 
trauma or injury at any time during or for many decades 
following service separation.  At no time during the pendency 
of the appeal has the Veteran ever claimed that he personally 
experienced hearing loss at any time during or for many years 
after service.  At VA audiometric examination, he told the VA 
audiologist that he had only noticed hearing loss some 13 
years earlier, which would have been sometime in or around 
1996, which was still well over 40 years after he was 
separated from service.  There is in this case, a complete 
absence of continuity of symptomatology consistent with 
38 C.F.R. § 3.303.  

Of course, there is no evidence on file and the Board is 
aware of no evidence which stands for the proposition that 
exposure to acoustic trauma will continue to degrade an 
individual's hearing long after exposure to that trauma has 
ceased.  The Veteran may have been exposed to the acoustic 
trauma of deck guns during service aboard ship n the 1950's, 
but his hearing was tested as normal at service separation, 
hearing loss for VA purposes was first shown some 54 years 
after separation from service, the Veteran only reported 
experiencing hearing loss from the mid 1990's, and the only 
competent clinical opinion on file is against the Veteran's 
claim.  


ORDER

Entitlement to service connection for hearing loss is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


